Title: From James Madison to Thomas Jefferson, 28 April 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Phila. Apl. 28. 1794.
I have recd. yours of the 3d. instant. I have already informed you of my having forwarded you the French Edition of Milton red. from E. R. Cortez’s letters are not come to hand. It seems that Blake by whom you expected them is not the person thro’ whom the Milton came, and that he is not yet arrived. The correspondence with Hammond has been forwarded in detachments by Col. Monroe.
The non-importation bill has passed the H. of Reps. by 59. agst. 34. It will probably miscarry in the Senate. It prohibits all articles of British or Irish production after the 1st. Novr. until the claims of the U. S. be adjusted and satisfied. The appointment of H. as envoy Extry was likely to produce such a sensation that to his great mortification he was laid aside, & Jay named in his place. The appointment of the latter would have been difficult in the Senate,
   but for some adventitious causes. There were 10 votes agst. him in one form of the opposition and 8 on the direct question. As a resignation of his Judiciary character might, for any thing known to the Senate, have been intended to follow his acceptance of the Ex. trust, the ground of incompatibility could not support the objections, which, since it has appeared that such a resignation was no part of the arrangement, are beginning to be pressed in the Newspapers. If animadversions are undertaken by skilful hands, there is no measure of the Ex. administration perhaps that will be found more severely vulnerable.
The English prints breathe an unabated zeal for the war agst. France. The Minister carries every thing as usual in Parlt. notwithstanding the miscarriages at Toulon &c., and his force will be much increased by the taking of Martinique and the colouring it will give to the W. India prospects. Nothing further appears as to the views prevailing in relation to us. The latter accts. from the W. Inds. since the new Instruction of Jany. 8 are rather favorable to the Merchants & alleviate their resentments: so that G. B. seems to have derived from the excess of her aggressions a title to commit them in a less degree with impunity. The French arms continue to prosper, tho’ no very capital event is brought by the latest arrivals.
